       Case 4:20-cv-00378-ACA Document 16 Filed 10/05/20 Page 1 of 14                  FILED
                                                                              2020 Oct-05 AM 11:33
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION


PATRICK WOYCHESIN,                       }
                                         }
      Plaintiff,                         }
                                         }
v.                                       }   Case No.: 4:20-cv-00378-ACA
                                         }
MIDLAND FUNDING, LCC and                 }
MIDLAND CREDIT                           }
MANAGEMENT, INC.,                        }
                                         }
      Defendants.                        }


                   MEMORANDUM OPINION AND ORDER


      This matter is before the court on Defendants Midland Funding, LLC and

Midland Credit Management, LLC’s (“Midland”) motion to dismiss Plaintiff

Patrick Woychesin’s complaint (doc. 7) and Mr. Woychesin’s motion for leave to

amend his complaint (doc. 12).

      Midland filed a small claims court lawsuit against Mr. Woychesin to collect

a $2,669.38 credit card debt. Mr. Woychesin claims that Midland knew it had no

witnesses or competent evidence to support its case. After trial, the small claims

court entered judgment in favor of Mr. Woychesin and against Midland.

      Mr. Woychesin filed this lawsuit asserting claims against Midland under the

Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. Mr. Woychesin also
          Case 4:20-cv-00378-ACA Document 16 Filed 10/05/20 Page 2 of 14




asserts state law claims for negligence, recklessness and wantonness, and

malicious prosecution. 1

      Mr. Woychesin’s complaint plausibly alleges claims for relief against

Midland for violations of the FDCPA and for malicious prosecution under

Alabama law. However, the complaint fails to state a claim for negligence and

wantonness because there is no cause of action under Alabama law for negligence

and wantonness based on the facts alleged. Accordingly, the court GRANTS IN

PART and DENIES IN PART Midland’s motion to dismiss. (Doc. 7).

      Because Mr. Woychesin’s original complaint states claims for relief against

Midland for violations of the FDCPA and for malicious prosecution, amendment

of the complaint to add additional factual allegations is not futile with respect to

those claims. However, because the additional factual allegations contained in the

proposed amended complaint do not save Mr. Woychesin’s negligence and

wantonness claims from dismissal, amendment is futile with respect to those

claims. Accordingly, the court GRANTS IN PART and DENIES IN PART Mr.

Woychesin’s motion to amend his complaint. (Doc. 12).




      1
        Mr. Woychesin’s complaint also contains a claim for abuse of process. (Doc. 1 at ¶¶
35–41). Mr. Woychesin has voluntarily withdrawn his abuse of process of claim. (Doc. 10 at
10).
                                            2
       Case 4:20-cv-00378-ACA Document 16 Filed 10/05/20 Page 3 of 14




I.    Motion to Dismiss

      1.    Background

      At this stage, the court must accept as true the factual allegations in the

complaint and construe them in the light most favorable to the plaintiff. Butler v.

Sheriff of Palm Beach Cty., 685 F.3d 1261, 1265 (11th Cir. 2012).

      Midland filed a lawsuit against Mr. Woychesin in the Small Claims Court of

St. Clair County, Alabama, attempting to collect a $2,669.38 credit card debt.

(Doc. 1 at ¶ 4–7). Mr. Woychesin has never done business with Midland and has

never owed Midland money. (Id. at ¶ 8).

      Mr. Woychesin answered Midland’s small claims court complaint and

denied all allegations Midland asserted in the lawsuit. (Id. at ¶ 9). The small

claims court held a trial on Midland’s claims. (Doc. 1 at ¶ 10). During the trial,

Midland called no witnesses and “offered no competent evidence” that Midland

owned the alleged debt or that Mr. Woychesin was responsible for paying the debt.

(Id. at ¶ 11). After trial, the small claims court entered judgment in favor of Mr.

Woychesin and against Midland. (Id. at ¶ 10).

      Mr. Woychesin alleges that Midland filed the small claims court lawsuit

without any intention of proving its claims and with knowledge that it had no

witnesses or evidence to support its claims to secure a default judgment or to

coerce a settlement or consent judgment. (Doc. 1 at ¶¶ 12–13).


                                          3
        Case 4:20-cv-00378-ACA Document 16 Filed 10/05/20 Page 4 of 14




      2.     Discussion

      Midland moves to dismiss the complaint for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6). (Doc. 7). “To survive a [Rule 12(b)(6)]

motion to dismiss, the plaintiff must plead ‘a claim to relief that is plausible on its

face.’” Butler, 685 F.3d at 1265 (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

             a.     FDCPA Claims (Count One)

      In Count One, Mr. Woychesin alleges that Midland’s filing of a baseless

small claims court lawsuit to collect a debt that Mr. Woychesin did not owe

without any intention of proving its claims violates three sections of the FDCPA,

including:

   • engaging in any conduct the natural consequence of which is to harass,
     oppress, or abuse any person in connection with the collection of a debt, 15
     U.S.C. § 1692d;

   • using any false, deceptive, or misleading representation or means in
     connection with the collection of any debt, 15 U.S.C. § 1692e; and

   • using unfair or unconscionable means to collect or attempt to collect any
     debt, 15 U.S.C. § 1692f.

(Doc. 1 at ¶ 16).




                                          4
       Case 4:20-cv-00378-ACA Document 16 Filed 10/05/20 Page 5 of 14




      Midland argues that Mr. Woychesin’s FDCPA claims are due to be

dismissed for three reasons: (1) a debt collector does not violate the FDCPA by

filing a collection action without having the intent to prove its claims at trial; (2)

the underlying state court record refutes Mr. Woychesin’s allegations about

Midland’s alleged intent to prove its collections claim against him; and (3) a debt

collector can consider surrounding circumstances when determining what judicial

remedies to pursue, or not pursue, in an attempt to collect a debt. (Doc. 7 at 4–12).

Midland’s arguments are not persuasive.

      First, Midland cites no binding authority for the proposition that a debt

collector does not violate the FDCPA by filing a collection action without the

intention of proving its claims.       And what authority Midland does cite is

distinguishable from either the procedural posture or factual background of this

case. (See generally doc. 7 at 4–6).

      The Eleventh Circuit has recognized that “the filing of a lawsuit does not

have the natural consequences of” causing the harm the FDCPA was designed to

protect. See Miljkovic v. Shafritz and Dinkin, P.A., 791 F.3d 1291, 1305 (11th Cir.

2015) (finding that a debt collector’s sworn reply in the course of debt-collection

proceedings did not violate § 1692d). But the Eleventh Circuit has not expressly

addressed whether allegations like Mr. Woychesin’s state a claim for a violation of

the FDCPA. And where, as here, the complaint alleges not just that Midland filed


                                          5
       Case 4:20-cv-00378-ACA Document 16 Filed 10/05/20 Page 6 of 14




a lawsuit, but that it filed a “bogus” lawsuit against Mr. Woychesin to collect a

debt he did not owe with no intention of proving the collections case, the court

finds that the complaint plausibly alleges that Midland violated the FDCPA. See

e.g., Samuels v. Midland Funding, LLC, 921 F. Supp. 2d 1321, 1325–31 (S.D.

Ala. 2013); White v. Midland Funding, LLC, 2015 WL 5084232, at *2 (N.D. Ala.

Aug. 27, 2015) (collecting cases); Vinson v. Midland Funding, LLC, 2013 WL

625111, at *2 (N.D. Ala. Feb. 20, 2013); Wood v. Midland Funding, LLC, 2013

WL 360146, at *3 (N.D. Ala. Jan. 29, 2013).

      Second, at the pleading stage, the underlying state court record does not

refute Mr. Woychesin’s allegation that Midland had no intention of proving its

claim when it filed the small claims court action. Midland claims that an affidavit

it attached to the small claims court complaint affirmatively proves that it intended

to prove its lawsuit or put forth other competent evidence in support of its claims,

and therefore, Mr. Woychesin’s FDCPA claims fail. (Doc. 7 at 6–10).

      The court may consider the small claims court affidavit for purposes of

ruling on Midland’s motion to dismiss. See Hi-Tech Pharms., Inc. v. HBS Int’l

Corp., 910 F.3d 1186, 1189 (11th Cir. 2018) (“Under the doctrine of incorporation

by reference, we may also consider documents attached to the motion to dismiss if

they are referred to in the complaint, central to the plaintiff’s claim, and of

undisputed authenticity.”).   But the court must construe the contents of the


                                         6
        Case 4:20-cv-00378-ACA Document 16 Filed 10/05/20 Page 7 of 14




affidavit in the light most favorable to Mr. Woychesin and resolve all reasonable

inferences in his favor. See Luke v. Gulley, --- F.3d ----, 2020 WL 5524730, at *3

(11th Cir. Sept. 15, 2020). “[W]hen placed in that light, the [affidavit] does not

eliminate every reasonable inference that” Midland had no intention of proving its

collection claim against Mr. Woychesin. See id.

       The affidavit states that Midland purchased Mr. Woychesin’s $2,669,38 debt

from the original creditor. (Doc. 2 at 4 in Case 75-SM-2019-900514.00, Midland

Funding, LLC v. Patrick Woychesin). But the affidavit does not affirmatively state

that Midland intended to prosecute and prove the collection claim. And Mr.

Woychesin’s complaint alleges just the opposite. (Doc. 1 at ¶¶ 11–12).

       Midland’s reliance on the small claims court affidavit might carry the day at

summary judgment. But accepting the allegations in the complaint as true and

construing the affidavit in the light most favorable to Mr. Woychesin, the court

cannot say that the affidavit is sufficient to undermine Mr. Woychesin’s allegation

that Midland filed the small claims court action with no intention of proving its

claim at trial.

       Third, Midland’s argument that a debt collector may consider surrounding

circumstances when determining what judicial remedies to pursue, or not pursue,

to collect a debt misses the mark. Again, Midland cites no binding authority in

support of its position. And the cases upon which Midland relies arose in the


                                         7
       Case 4:20-cv-00378-ACA Document 16 Filed 10/05/20 Page 8 of 14




context of good-faith collection lawsuits or legitimate efforts to collect a debt that

ultimately were not successful. (See Doc. 7 at 10–12). Again, the complaint here

does not allege that Midland brought the small claims action against Mr.

Woychesin legitimately or in good faith. To the contrary, the complaint alleges

that knowing that Mr. Woychesin did not owe the debt at issue, Midland filed a

“bogus” lawsuit with no intention of proving its claim. (Doc. 1 at ¶¶ 8, 11–13).

Accepting these allegations as true, Midland did not file the small claims action in

good faith. Midland may renew its argument on this point and others at the

summary judgment stage after discovery.

      Because Mr. Woychesin’s complaint sufficiently states a claim for violations

of the FDCPA, the court DENIES Midland’s motion to dismiss Mr. Woychesin’s

FDCPA claims.

             b.    Negligence (Count Two) and Wantonness (Count Three)

      In Counts Two and Three, Mr. Woychesin claims that Midland negligently

and wantonly participated in improper collection activities by filing a baseless

lawsuit with no intention of proving its claims. (Doc. 1 ¶¶ 19–28).

      Midland argues that Mr. Woychesin’s negligence and wantonness claims are

subject to dismissal because “there is no cause of action for the negligent or

wanton filing or prosecution of a civil lawsuit under Alabama law.”        (Doc. 7 at

12). The court agrees.


                                          8
       Case 4:20-cv-00378-ACA Document 16 Filed 10/05/20 Page 9 of 14




      In Alabama, “a claim of negligent [or wanton] prosecution of a civil action

is not a cognizable tort claim.” Ex parte Miller, Hamilton, Snider & Odom, LLC,

942 So. 2d 334, 336 n.1 (Ala. 2006) (quotations omitted; alteration in original).

Citing Samuels v. Midland Funding, 921 F. Supp. 2d 1321 (S.D. Ala. 2013), Mr.

Woychesin responds that his negligence and wantonness claims do not fall within

the ambit of this general rule because he “has alleged more than just a filing of a

lawsuit.” (Doc. 10 at 13). In Samuels, the court denied a debt collector’s motion

for judgment on the pleadings as to a negligence and wantonness claim because the

claim was based not only on the defendant’s prosecution of a collection action but

also on “allegations concerning the defendant’s pre-lawsuit informal collection

efforts” and “allegations concerning the defendant’s actions, inactions and

intentions concerning the collection action.” Samuels, 921 F. Supp. 2d at 1337.

      Samuels is distinguishable from this case because Mr. Woychesin’s

complaint does not allege any facts concerning Midland’s pre-suit informal

collection efforts.   Moreover, the court is not persuaded by the reasoning of

Samuels to the extent Mr. Woychesin alleges facts concerning Midland’s intentions

concerning the collection action because these allegations “amount[] to a claim of

negligent [or willful] prosecution of the action,” which is not recognized tort claim

under Alabama law. See Ex parte State Farm Mut. Auto. Ins. Co., 924 So. 2d 706,

711 (Ala. 2005).


                                         9
         Case 4:20-cv-00378-ACA Document 16 Filed 10/05/20 Page 10 of 14




      Mr. Woychesin also argues that other courts have held that negligence

claims can arise in debt collection scenarios. (Doc. 10 at 11). That may be.

However, as explained above, Mr. Woychesin’s allegations in this case relate

solely to Midland’s decision to file a lawsuit without the intention of proving its

claims, and those facts do not support a cause of action under Alabama law for

negligence or wantonness

      Accordingly, the court GRANTS Midland’s motion to dismiss Mr.

Woychesin’s negligence and wantonness claims.

              c.    Malicious Prosecution (Count Four)

      In Count Four, Mr. Woychesin asserts a malicious prosecution claim against

Midland based on the underlying small claims court lawsuit. (Doc. 1 at ¶¶ 29–34).

      Under Alabama law, to state a claim for malicious prosecution, a plaintiff

must allege facts showing: “(1) a judicial proceeding initiated by the defendant, (2)

the lack of probable cause, (3) malice, (4) termination in favor of the plaintiff, and

(5) damage.” Cutts v. Am. United Life Ins. Co., 505 So. 2d 1211, 1214 (Ala.

1987).    Midland argues that Mr. Woychesin’s malicious prosecution clam is

subject to dismissal because the complaint does not allege sufficient facts to show

that Midland acted with requisite malice. 2 (Doc. 7 at 14).



      2
        Midland does not challenge the sufficiency of Mr. Woychesin’s complaint as to the
remaining four elements of a malicious prosecution claim.
                                           10
       Case 4:20-cv-00378-ACA Document 16 Filed 10/05/20 Page 11 of 14




      Midland’s argument with respect to malice assumes that Mr. Woychesin’s

theory is that Midland acted with malice by filing a collection action to obtain a

default judgment or to coerce a settlement or consent judgment, rather than taking

the case to trial. (Doc. 7 at 14). Midland contends the factual allegations in the

complaint do not support (and in fact undermine) this theory of malice because a

trial actually took place and based on the small claims court’s order, “[e]vidence

was presented at trial.” (Doc. 7 at 14). As an initial matter, that evidence was

presented at trial says nothing about whether Midland presented evidence at trial.

Moreover, Mr. Woychesin has alleged that Midland filed the small claims court

lawsuit to collect a debt that he did not owe “without any intention of proving the

claims” alleged. (See Doc. 1 at ¶¶ 8, 12–13). At the pleading stage, an allegation

that Midland filed a collection action knowing that Mr. Woychesin did not owe

Midland money and that it had no intention of proving its claim plausibly alleges

that Midland acted with malice. See Delchamps, Inc. v. Larry, 613 So. 2d 1235,

1239 (Ala. 1992) (“Malice is an inference of fact and may be inferred from the

lack of probable cause or from mere wantonness or carelessness.”).

      Midland also contends that a small claims court action cannot support a

malicious prosecution claim. (Doc. 7 at 15). In support of this argument, Midland

cites cases applying California law. (Id.). But as Midland acknowledges in its

brief in support of its motion to dismiss, the Alabama Court of Civil Appeals has


                                        11
       Case 4:20-cv-00378-ACA Document 16 Filed 10/05/20 Page 12 of 14




affirmed a plaintiff’s verdict on a malicious prosecution claim arising out of a

small claims court lawsuit. See AAA Employment, Inc. v. Weed, 457 So. 2d 428

(Ala. Civ. App. 1984). The court finds no reason to ignore this authority and adopt

the reasoning of courts applying a different state’s law.

      Accordingly, the court DENIES Midland’s motion to dismiss Mr.

Woychesin’s malicious prosecution claim.

II.   Motion to Amend

      After the parties had fully briefed Midland’s motion to dismiss the original

complaint, Mr. Woychesin filed a motion for leave to amend. (Doc. 12). Mr.

Woychesin seeks leave to add allegations about the affidavit that Midland filed in

support of its complaint in the small claims court action. (Doc. 12 at 1; Doc. 12-1,

¶ ¶ 7–8, 13–15, 17). Mr. Woychesin also seeks to formally withdraw his abuse of

process claim that he has voluntarily dismissed. (Doc. 12 at 2).

      Federal Rule of Civil Procedure 15 requires the court to “freely give leave

[to amend the complaint] when justice so requires.” Fed. R. Civ. P. 15(a)(2). “A

court may consider several factors when deciding whether to grant a motion to

amend, including undue delay, bad faith or dilatory motive . . . , repeated failure to

cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, [and] futility of




                                          12
       Case 4:20-cv-00378-ACA Document 16 Filed 10/05/20 Page 13 of 14




amendment.” Perez v. Wells Fargo N.A., 774 F.3d 1329, 1340 (11th Cir. 2014)

(quotation marks omitted) (alterations in original).

      Midland argues that the court should deny leave to amend because

amendment of the complaint would be futile. The court agrees, to the extent that

Mr. Woychesin’s proposed amended complaint contains negligence and

wantonness claims. The proposed additional factual allegations concern Midland’s

actions in prosecuting the small claims court action. Therefore, amendment with

respect to the negligence and wantonness claims is futile because the amended

complaint still would fail to state a claim for negligence or wantonness. See e.g.,

Ex parte State Farm Mut. Auto. Ins. Co., 924 So. 2d at 711. Accordingly, the court

DENIES the motion to amend, to the extent the proposed amended complaint

asserts negligence and wantonness claims.

      However, the additional factual allegations proposed in the amended

complaint further support Mr. Woychesin’s FDCPA and malicious prosecution

claims. Therefore, although unnecessary to survive a motion a dismiss as to those

claims, amendment with respect to the FDCPA and malicious prosecution claims is

not futile. Accordingly, the court GRANTS the motion to amend with respect to

the FDCPA and malicious prosecution claims.




                                         13
       Case 4:20-cv-00378-ACA Document 16 Filed 10/05/20 Page 14 of 14




III.   CONCLUSION

       The court GRANTS IN PART and DENIES IN PART Midland’s motion

to dismiss. (Doc. 7). The court DISMISSES Mr. Woychesin’s negligence and

wantonness claims. Mr. Woychesin’s FDCPA and malicious prosecution claims

will proceed.

       The court GRANTS IN PART and DENIES IN PART Mr. Woychesin’s

motion for leave to file an amended complaint. (Doc. 12). On or before October

7, 2020, Mr. Woychesin SHALL file the proposed amended complaint (doc. 12-1),

but the amended complaint SHALL NOT contain a negligence claim or a

wantonness claim.

       Because both the original complaint and the proposed amended complaint

state claims for violations of the FDCPA and malicious prosecution under

Alabama state law, Midland SHALL file an answer to the first amended complaint

within the time prescribed in Federal Rule of Civil Procedure 15(a)(3).

       DONE and ORDERED this October 5, 2020.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                        14
